Name: Council Regulation (EEC) No 358/82 of 15 February 1982 on the application of the EEC-Israel Cooperation Council Decision No 1/81 replacing the unit of account by the ECU in the Protocol on the definition of ' originating products' and methods of administrative cooperation, to the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  executive power and public service;  monetary relations;  international trade
 Date Published: nan

 No L 46/2 18 . 2. 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 358/82 of 15 February 1982 on the application of the EEC-Israel Cooperation Council Decision No 1/81 replacing the unit of account by the ECU in the Protocol on the definition of 'originating products' and methods of administrative cooperation, to the Agreement between the European Economic Community and the State of Israel HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 Decision No 1 /81 of the EEC-Israel Cooperation Council shall be applicable in the Community. The text of this Decision is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community and, in particular, Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Agreement between the European Economic Community and the State of Israel (') was signed on 11 May 1975 and entered into force on 1 July 1975 ; Whereas, pursuant to Article 25 of the Protocol on the definition of 'originating products' and methods of administrative cooperation, the EEC-Israel Coopera ­ tion Council has adopted Decision No 1 /81 amending the Protocol as regards the rules of origin ; Whereas the Decision should be made operative in the Community, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 136, 28 . 5 . 1975, p . 3 .